Citation Nr: 1741588	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-31 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability manifested by residuals of a left hydrocelectomy status post excision.  

2.  Entitlement to an initial compensable evaluation for scar, residuals hydrocelectomy.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

The Veteran had active service from January 1966 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2012 and September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran appeared at a videoconference hearing at the Chicago RO, and provided testimony before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Other than the service-connected residual scar, the Veteran has not had a disability manifested by residuals of the left hydrocelectomy status post excision, during any time from contemporaneous to when he filed his claim to the present.

2.  The residual scar associated with the left hydrocelectomy status post excision is manifested by painful scarring; the scarring is not unstable with frequent loss of covering of the skin; nor is scarring deep and nonlinear; the residuals scars do not exceed an area of 6 square inches or greater, and do not cause limitation of function.


CONCLUSIONS OF LAW

1. The criteria for service connection for a disability manifested by residuals of the left hydrocelectomy status post excision, other than the already service-connected residual scar, have not all been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The scheduler criteria for an initial 10 percent rating, but no higher, for the service-connected residual scar associated with the left hydrocelectomy status post excision, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7801-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board acknowledges that during his May 2017 hearing, the Veteran stated that he received treatment for his claimed condition with a private physician, Dr. T.  However the Veteran testified that Dr. T. was no longer practicing, and while Dr. N. took over his practice, he (the Veteran) was unclear as to whether his medical records still existed, and if so, how to go about retrieving these from the medical facility where Dr. T. used to practice.  The Veteran also did not recall discussing his residual scar tissue, and symptoms attributed to the scar tissue, with Dr. N.  In light of the fact that the Veteran did not recall discussing his claimed condition with Dr. N., and given that the physician with whom he did seek treatment for his claimed condition is no longer practicing, thereby reducing the likelihood that his pertinent medical records still existed and could be retrieved, the Veteran requested that his claims be adjudicated on the merits without remanding the claim to obtain these records.  As such, the Board finds that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's available service treatment records have been obtained and associated with the claims file and the relevant post-service VA and private treatment records have also been obtained.  In light of the Veteran's hearing testimony, there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained, and any further delay to attempt to retrieve potentially existing medical records would be futile and not beneficial for his claims.  Consequently, the Board finds that the duty to assist has been fulfilled and no further action is necessary.  

II.  Analysis

      Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends that he suffers from residuals attributed to the left hydrocelectomy he underwent in service.  Specifically, the Veteran contends that following this in-service procedure, he began experiencing ongoing pain and discomfort surrounding the scar tissue that developed as a result of this procedure.  See May 2017 Hearing Transcript, p. 3.  

Review of the service treatment records reflects that the clinical evaluation of the Veteran's skin and genitourinary (GU) system was shown to be normal at the October 1965 induction examination.  Clinical records reflect that the Veteran was seen at the military GU clinic in June 1967 with complaints of pain and swelling in the right scrotum of three days duration.  On physical examination, the in-service clinician observed a cystic mass on the right scrotum that was superior and lateral to the right testicle, "which can questionably be palpated as a discrete and separate entity."  Based on his evaluation of the Veteran, the clinician assessed him with possible right hydrocele that is symptomatic.  Subsequent clinical records dated from June 1967 through August 1967 reflect a confirmed impression of an enlarging symptomatic hydrocele, and further reflect that a right hydrocelectomy should be scheduled soon.  Subsequent clinical records dated in October 1967 reflect that the Veteran was admitted to the U.S. Army General Hospital in Frankfurt, Germany for one week, during which time, he underwent a right hydrocelectomy.  Follow-up treatment records dated several days after the Veteran's discharge from the hospital reflect his complaints of pain underneath the surgical incision.  Physical examination of the incision revealed a well-healed wound with no sign or evidence of infection or pain to palpation.  Based on the evaluation, the clinician diagnosed the Veteran with incision pain.  Although the clinical evaluation of the GU system was shown to be normal at the October 1967 separation examination, the in-service medical examiner observed a 3 inch (in) incision scar in the right inguinal area.  In the October 1967 medical history report, in the Physician's Summary and Elaboration of all Pertinent Data section, the medical examiner noted that the Veteran had undergone a hernia operation in October 1967.  

Post-service treatment records issued from Methodist Hospital, and dated in May 2000, document the Veteran's complaints of pain in the left flank that radiates into the left testicular region.  According to the Veteran, this pain started one week prior.  The Veteran underwent a series of diagnostic tests during this treatment visit, to include a testicular scan and a magnetic resonance imaging (MRI) of the lumbar spine,  the results of which were shown to be unremarkable.  In addition, the Veteran underwent an intravenous pyelogram (IVP) with tomograms, the findings of which revealed a partial duplex collecting system on the left, but were otherwise unremarkable.  

In his January 2011 claim, the Veteran indicated that he experiences soreness in, and surrounding, the scar tissue in his groin region five or six days a month.  

During a June 2010 VA treatment visit, the Veteran reported a history of abdominal pain due to the scar tissue.  

At the July 2012 VA examination in connection to the claimed condition, the Veteran provided his medical history and stated that he had undergone a hydrocelectomy in October 1967.  After reviewing the Veteran's medical records, the examiner wrote that the Veteran did not have, and had never had, any type of hernia condition.  The remainder of the examination report (which focused on GU disabilities, symptoms and abnormalities) is blank, and in the remarks section, the examiner noted that the Veteran underwent a hydrocelectomy in 1967 and did not have a hernia, or any signs of a hernia.  At the July 2012 VA examination in connection to the Veteran's scar residuals, the examiner observed one scar on the anterior surface of the Veteran's trunk.  This scar was specifically described as an inguinal incision resulting from Veteran's October 1967 excision of the left hydrocele.  Upon describing the scar, the examiner observed no skin breakdown over the scar and noted that the Veteran denied any symptoms of pain attributed to the scar.  In addition, the examiner noted that the scar was 2.75 inches in length and described it as non-tender, non-adherent and non-disfiguring.  Based on his evaluation of the scar, the examiner diagnosed the Veteran with inguinal incision for excision of the left hydrocele and determined that this was a superficial scar with no disabling effects.  Other than the residual scar attributed to the Veteran's October 1967 procedure, the examiner did not diagnose the Veteran with any additional residuals attributed to this procedure.  

At the August 2012 VA male reproductive system examination, when asked whether the Veteran had, or had ever, been diagnosed with any condition of the male reproductive system, the examiner marked yes, and noted that the Veteran had been diagnosed with a hydrocele in 1967.  Upon providing his medical history, the Veteran reported that he developed an enlarging mass around the left testicle in service, and underwent a surgical excision procedure to remove it in 1967.  It was noted that the Veteran had not had a recurrence of the hydrocele since this time.  It was also noted that the Veteran did not take continuous medication for this condition.  When asked whether the Veteran had undergone an orchiectomy, experienced voiding dysfunction, or had a history of recurrent symptomatic urinary tract or kidney infections, the examiner marked no.  The examiner further noted no evidence of erectile dysfunction, and noted that the Veteran did not have a history of chronic epididymitis, epididymo-orchitis or prostatitis.  Physical examination of the male reproductive organs, to include the penis, testes, and epididymis, was shown to be normal.  When asked whether the Veteran had a benign or malignant neoplasm or metastases related to his claimed condition, the examiner marked that he did not.  According to the examiner, the Veteran does have a residual scar related to his October 1967 hydrocelectomy.  When asked whether the scar was painful and/or unstable, or if the total area of all related scars was greater than 39 square centimeters (cm) (6 square in), the examiner marked no.  In the remarks section, the examiner noted no recurrence of the hydrocele following the Veteran's hydrocelectomy, and determined that the residual scar was non-adherent and mildly tender to palpation.  Other than the residual scar, the remainder of the examination was negative for any abnormalities or diagnosis related to the Veteran's claimed residuals of the October 1967 hydrocelectomy.  

The Board notes that in the August 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for the residual scar stemming from the October 1967 left hydrocelectomy status post excision, and evaluated it as noncompensably disabling.  

In his February 2013 notice of disagreement (NOD), the Veteran reported to experience pain in, and around, the residual scar, that persists on a daily basis, and is intense in nature.  In light of Veteran's reports of pain associated with the scar, as well as the conflicting medical findings - specifically the July 2012 VA examination report wherein he denied symptoms of pain attributed to the scar, and the August 2012 VA examination findings, which documented that the Veteran's scar was mildly tender to palpation - the Veteran's claims file was referred to the same VA examiner who evaluated him, for an additional VA medical opinion addressing whether the incision scar attributed to the October 19678 procedure was objectively painful.  After reviewing the conflicting medical findings, in a September 2016 opinion, the VA examiner determined that the inguinal incision scar attributed to the October 1967 right hydrocelectomy was not objectively painful.  

During the May 2017 hearing, the Veteran disagreed with the September 2016 VA opinion, and testified that he experiences constant pain attributed to the residual scar tissue.  According to the Veteran, he did not start experiencing pain in the scar until about twenty years prior.  The Veteran also recalled being hospitalized and receiving an injection for treatment of the pain associated with the scar tissue.  See Hearing Transcript, pp. 3-6

Upon consideration of the above evidence, the Board finds that other than the residual scar stemming from the Veteran's October 1967 left hydrocelectomy procedure (which has already been service-connected) the preponderance of the evidence is against the Veteran's claim of service connection for any other disability pertaining to the October 1967 left hydrocelectomy status post excision, to include any other disability manifested by residuals attributed to the October 1967 left hydrocelectomy.  The evidence must show that the Veteran currently has the disability for which benefits are being claimed. 

Here, the greater weight of the evidence reflects that other than the residual scar, the Veteran does not have any other diagnosed disability manifested by residuals of the October 1967 left hydrocelectomy status post excision at any time from contemporaneous to when he filed his claim to the present. Although the post-service medical evidence of record reflects the Veteran's complaints of pain and soreness surrounding his left flank and groin region, the pain is attributed to the service-connected residual scar tissue, and the remainder of the evidence is negative for any diagnosis, other than the scar residuals, pertaining to his claimed disorder.  In this regard, upon evaluating the Veteran's GU system, to include his reproductive organs, the VA examiner took note of the October 1967 left hydrocelectomy, but found no medical evidence of a recurrence of the hydrocele, no hernia, and no abnormalities in the left testicle following the October 1967 procedure.  Indeed, besides the Veteran's incisional scar, the VA examiner found no other abnormalities or diagnoses related to the Veteran's claimed residuals of the October 1967 hydrocelectomy.  In this regard, besides the service-connected residual scar, the VA examiner did not find any intrinsic pathology associated with the Veteran's claimed residuals of the in-service excision.  In reaching this conclusion, the VA examiner relied on the service treatment records, the post-service VA and private treatment records, and the physical examination findings, all of which were absent any clinical findings that would establish a diagnosed disability manifested by residuals, other than scarring, attributed to the October 1967 left hydrocelectomy.

The Board has considered the Veteran's assertions that he has a residual disability (other than the residual scar) that is associated with the October 1967 left hydrocelectomy status post excision that causes him ongoing pain and discomfort.  However, other than the service-connected residual scar, he has not identified any pathology or indicated what this additional disability is, other than a report of symptoms.  Although he is competent to report symptoms, he is not competent to diagnose the condition.  Further, the VA examiner considered the Veteran's report of in-service and post-service symptoms in reaching his medical conclusion. Consequently, in this case, lay assertions of medical diagnosis cannot constitute evidence upon which to grant a claim for service connection. 

Because the competent evidence in the current appeal tends to show that, other than the already service-connected residual scar, the Veteran has not had an additional disability manifested by residuals of the October 1967 left hydrocelectomy status post excision from contemporaneous to when he filed his claim to the present, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a left hydrocelectomy status post excision. The benefit-of-the-doubt provisions do not apply. Service connection for disability manifested by residuals of a left hydrocelectomy status post excision is not warranted.

      Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings." See Fenderson v. West, 12 Vet. App. 119 (1999)

The Veteran contends that the symptomatology associated with the service-connected residual scar associated with the in-service left hydrocelectomy is worse than the disability rating current assigned, and asserts that an increased rating is warranted.  

The Board acknowledges that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 - 54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2016).  Since the Veteran's claim for benefits was filed after October 23, 2008, and he was rated under diagnostic code 7805 after October 23, 2008, the Board will consider the rating criteria after October 23, 2008.

Initially, the Board notes that Diagnostic Code 7800 is not applicable here because these criteria evaluate impairment resulting from scars of the head, face, or neck.

Under the rating criteria in effect from October 23, 2008, Diagnostic Code 7801 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, and the area of which covers at least 6 square inches but less than 12 square inches.  A 20 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 12 square inches but less than 72 square inches.  A 30 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 72 square inches but less than 144 square inches.  A 40 percent rating is assigned for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 144 square inches or greater.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 

Under Diagnostic Code 7802 a 10 percent disability rating is assigned for superficial and non-linear scars affecting a total skin surface area of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118.

Under the rating criteria effective October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful and a 30 percent disability rating is assigned for five or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

Revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The medical evidence and factual findings pertaining to the Veteran's residual scar, and symptoms attributed to his residual scar, have been provided above.  As noted, upon evaluating the inguinal incision at the July 2012 VA skin examination, the examiner noted that the scar was 2.75 inches in length, and described it as superficial, non-tender, non-adherent, and non-disfiguring.  The examiner also observed no evidence of "skin breakdown over [the] scar" and noted that the Veteran did not report any symptoms of pain associated with the scar.  At the August 2012 VA examination, the same examiner described the incision as non-adherent and mildly tender to palpation.  In the September 2012 VA medical opinion, the same examiner, after reviewing the conflicting findings, determined that the Veteran's incisional scar was not objectively pain.  

While the VA examiner determined that the Veteran's scar was not symptomatic, the Veteran has consistently maintained that the scar is symptomatic, and has specifically identified symptoms of pain and discomfort. The Board finds the Veteran competent to report symptoms of pain and discomfort, as these are characteristics capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

In light of the Veteran's statements throughout the appeal, and his hearing testimony attesting to the ongoing pain and discomfort he experiences in the bodily region surrounding the scar tissue, the June 2010 VA treatment report documenting the Veteran's complaints of pain due to scar tissue, and the objective medical findings produced during the VA examinations, the Board finds that there is competent evidence in favor and against the finding that the Veteran's residual scar is symptomatic.  As such, the Board resolves reasonable doubt in favor of the Veteran, and finds that his residual scar is painful and he is entitled to an initial disability rating no higher than 10 percent for his service-connected residual scar associated with the left hydrocelectomy pursuant to Diagnostic Code 7804.  As noted above, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  The criteria under this code are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Although the Veteran's scar has not been characterized as unstable, it has been characterized as tender to palpation, and the Veteran has reported ongoing pain and discomfort associated with the scar.  However, a rating in excess of 10 percent is not warranted because the Veteran has not been shown to have three or four scars that are unstable or painful.  Indeed, the medical records have never reflected there to be more than one residual scar as a result of his in-service surgical procedure.

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

While the Board has considered whether a higher evaluation would be in order under the relevant diagnostic codes, the Board finds that the criteria for an initial rating in excess of 10 percent are simply not met.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803 and 7805 (2016). 

The Veteran is not entitled to an initial evaluation in excess of 10 percent for his residual scar under Diagnostic Code 7801.  In this regard, the Veteran's scar has been characterized as superficial, non-adherent and non-disfiguring, rather than deep and nonlinear.  In addition, the Veteran's scar has not been shown to cover an area of at least 12 square inches.  As previously noted above, the VA examiner noted that the Veteran's scar was 2.75 inches long and did not exceed 6 square inches.  

The Veteran is also not entitled to an initial evaluation in excess of 10 percent for his scar under Diagnostic Codes 7802-7803 as these codes have a maximum rating criteria of 10 percent, so the Veteran could not receive a higher rating under these codes. 

Finally, the Veteran was not shown to have any limitation of motion or limitation of function as a result of his service-connected residual scar associated with the left hydrocelectomy.  Indeed, at the July 2012 VA examination, the VA examiner observed no other disabling effects associated with the surgical incision.  In this case, neither the Veteran, nor the objective medical findings, suggest that the Veteran's residual scar results in limitation of function.  Therefore, the Board finds that he is not entitled to a higher initial evaluation in excess of 10 percent for his residual scar under Diagnostic Codes 7801, 7802, 7803 and 7805.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2016).

Resolving reasonable doubt in the Veteran's favor as to the severity of his service-connected residual scar associated with the October 1967 left hydrocelectomy, the Board finds that the Veteran's level of disability more closely approximates the criteria for a 10 percent rating, and a higher disability is not warranted.  Thus, regardless of the symptoms experienced and reported by the Veteran, his residual scar has not been manifested by three or four scars that are unstable or painful, an area or areas of at least 12 square inches, limitation of function, or any other disabling effects to warrant a rating in excess of 10 percent.  Thus, while the criteria for a 10 percent evaluation for the Veteran's residual scar associated with the October 1967 left hydrocelectomy procedure have been met, and the appeal is granted to this extent, the criteria for an initial evaluation in excess of 10 percent are not met.  In essence, the preponderance of the evidence is against an initial evaluation in excess of 10 percent for the residual scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of pain and discomfort associated with the residual scar tissue, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.  


ORDER

Entitlement to service connection for a disability manifested by residuals of a left hydrocelectomy status post excision, other than the service-connected residual scar associated with the left hydrocelectomy, is denied.

An initial increased rating of 10 percent, but no higher, for service-connected residual scar associated with the left hydrocelectomy is granted, subject to laws and regulations governing the award of monetary benefits.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


